                                                                            FILED 

                                                                             OCT 30 2018
                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA                           Clerk, u.s Disl"cI Court
                                                                             District Of Montan a
                            BUTTE DIVISION                                        Gre.t Fal's



LEWIS ELDON HUFFINE,                            Cause No. CV 18-61-BU-BMM-JCL

              Petitioner,

       VS.                                           RECOMMENDATION
                                                           and
JAMES CASHELL - GALLATIN                                  ORDER
SHERIFF; LEROY KIRKEGARD;
11M SALMONSON; TIM FOX;
STEVE BULLOCK; JOHN BROWN,

              Respondents.


      The Court issued Findings and Recommendation on September 18,2018,

concluding that Petitioner Huffine's petition under 28 U.S.C. § 2254 should be

dismissed as an unauthorized second or successive petition. On September 18,

2018, the Court issued supplemental Findings and Recommendation.

      Although Huffine has not said so, it has come to the Court's attention that he

was convicted in 2015 offour new charges. See State v. Huffine, No. DA 16-0087

(Mont. July 17, 2018) (remanding for consideration of speedy trial claim). As he

does not mention this conviction in his filings in this case, it is not implicated here.

If Huffine intends to challenge his new conviction, he may certainly do so. As to

the petition filed in this action, however, the Court lacks jurisdiction and cannot

proceed. See Burton v. Stewart, 549 U.S. 147, 149 (2007) (per curiam).
                                            1
      A more elementary problem also exists. The filing fee for a habeas action is

$5.00. See 28 U.S.c. § 1914(a). Persons unable to pay the filing fee may be

permitted to proceed in forma pauperis. See 28 U.S.C. § 1915(a). Despite notice

he must do so, see Findings and Recommendation (Doc. 2) at 1-2; Supp. Findings

and Recommendation (Doc. 4) at 2 ~ I, Huffine has neither moved to proceed in

forma pauperis nor paid the fee.

      Huffine asserts he has "been granted in forma pauperis in all cases BUT

ONE misquoted by [Judge] Sam Haddon and [has] REPEATEDLY filed to

proceed in forma pauperis wherein ALL HAVE BEEN DENIED FILING BY

CLERKPATRIC[K] DUFFY-DENY ACCESS." Supp. (Doc. 7) at L

      This statement is false. Huffine has not been granted in forma pauperis

status in any of the several habeas actions he has filed in this Court. He argued

that a filing fee is unconstitutional. See, e.g., Am. Pet. (Doc. 3) at I, 12,

Recommendation and Order (Doc. 4), Huffine v. Law, No. CV 10-24-BU-SEH­

RKS (D. Mont. opened May 13,2010); Am. Pet. (Doc. 3) at I, Recommendation

and Order (Doc. 4), Huffine v. State ofMontana, No. CV 09-63-BU-SEH-RKS (D.

Mont. opened May 27,2009); Objection (Doc. 7), Order (Doc. 8), Huffine v.

Yellowstone County Detention Facility, No. CV 07-85-BLG-RFC-CSO (D. Mont.

opened lime 19,2007). On the two occasions when Huffine moved to proceed in

forma pauperis in a habeas action, his motions were denied because he failed to

                                           2

demonstrate inability to pay. See Mot. to Proceed In Forma Pauperis (Doc. 3),

Recommendation and Order (Doc. 6), Huffine v. Bullock, No. CV 12-14-BU-DLC­

JCL (D. Mont. opened Mar. 12, 2012); Mot. to Proceed In Forma Pauperis (Doc.

3) at 1, (Doc. 3-1) at 1, Findings and Recommendation (Doc. 4) at 2-3, Order

(Doc. 5), Huffine v. Cashell, No. CV 08-14-BU-SEH-RKS (D. Mont. opened Mar.

4,2008).

      Huffine's petition should be dismissed for failure to pay the filing fee and

:failure to move to proceed in forma pauperis. A certificate of appealability should

be denied. Reasonable jurists could only conclude that habeas petitioners must pay

the filing fee or move to proceed in forma pauperis and that HuffIne has had

sufficient notice of this fact. See Slack v. McDaniel, 529 U.S. 473, 484 (2000).

      Huffine is not entitled to object to this recommendation. See Minetti v. Port

o/Seattle, 152 F.3d 1113,1114 & n.1 (9thCir. 1998) (per curiam).

      Accordingly, the Court RECOMMENDS that Judge Morris should enter the

following order.

      DATED thi~r4 day of Octo



                                       J remiah C. Lynch
                                         nited States Magistrate Judge




                                          3

                                     ORDER

      1. The petition is DISMISSED for failure to pay the $5.00 filing fee or

move to proceed in forma pauperis.

      2. A certificate of appealability is DENIED.

      3. The clerk is directed to enter, by separate document, a judgment of

dismissal.

      DATED this 29th day of October
                                                                        ,

                                           M.Morris
                                      United States District Court




                                        4

